COOK, Judge
(concurring in part and dissenting in part):
An undeviating line of cases in this Court has acknowledged that a commanding officer is qualified to act as a neutral and detached magistrate to authorize a search in the military community.1 Every civilian case of which I am aware that has considered the matter has also reached that conclusion.2 I unreservedly agree, there*331fore, that, as summarized in paragraph 152, Manual for Courts-Martial, United States, 1969 (Revised edition), a commanding officer is inherently qualified and empowered to authorize a search. See my opinion in United States v. Roberts, 2 M.J. 31, 36 (C.M.A.1976). I also agree, as is true of a judge or magistrate in the civilian community,3 that personal interest in the outcome or previous conduct substantially incompatible with the requirement of neutrality can, in a particular instance, disqualify the commander.4 I join, too, in the determination that the commander in Ezell, No. 31,304, was not disqualified to authorize the search at issue, but I disagree with the conclusion of disqualification in each of the other cases.5
As the difference in result between Ezell and the other cases emphasizes, the facts are determinative. However, previous cases have marked out guidelines that are useful to the decisional process; application of these leads me to conclude that all four cases should be affirmed.
Ezell makes no mention of them, but it exemplifies two guidelines. The first is that a commander is not disqualified because he has previous knowledge of information adverse to the person who is the subject of the search. In United States v. Smallwood, 22 U.S.C.M.A. 40, 46 C.M.R. 40 (1972), the Court upheld an authorization to search by the commander, although the record showed that several days earlier he had learned the accused was involved in wrongful transactions with drugs.6 The critical question, therefore, is not previous knowledge, but whether the information is likely to “lead . . . [the person issuing the search warrant] not to hold the balance nice, clear and true between the State and” the individual who will be affected by it. Connally v. Georgia, 429 U.S. 245, 249, 97 5. Ct. 546, 548, 50 L.Ed.2d 444 (1977). The second guideline is that a commander may consider information previously known to him in determining whether probable cause exists to justify a search.7
In Ezell, the commander testified he was not “even aware of the investigation [of accused] before” the investigators came to his office to request authorization to search, and he had not previously “been consulted on the Boyd buy.” He did, however, know, as Judge Perry describes it, of “minor transgressions” and “illegal activities” by the accused, and he had initiated proceedings for accused’s administrative discharge *332for unsuitability. Tested by the guidelines mentioned above, neither singly nor in combination do these circumstances impress me as having such significance and weight as to incline a commanding officer in general, or the commander in Ezell specifically, to abandon his position as a neutral and detached magistrate in acting on the application for the warrant.8
Turning to Boswell, No. 32,414, my initial disagreement with the majority rests on the absence of objection at trial to the disqualification of Major Moi to authorize the search. The objections interposed were only as to the reliability of the informant and the scope of the search. Our cases, which, I believe, are soundly based, establish that, unless a manifest miscarriage of justice would result, the failure to object at trial on a particular ground forecloses review of that ground as a basis for reversal by this Court. United States v. Gebhart, 10 U.S.C.M.A. 606, 28 C.M.R. 172 (1959); United States v. Dupree, 1 U.S.C.M.A. 665, 5 C.M.R. 93 (1952).
On the merits, the principal opinion identifies the following circumstances to support the conclusion that Major Moi was disqualified to act as a neutral magistrate:
1. Some time previous to the search, Major Moi received information from “several sources” that the accused was “dealing in narcotics.”
2. About 3 months before the search, Major Moi imposed Article 15 punishment on the accused for wrongful possession of marijuana.
3. About 2 weeks before the search, Major Moi entered the accused’s room and found him “in the midst of a ‘pot party.’ ” [It should be noted that the accused shared the room with Private Volinte, who was the company armorer. Major Moi went there to obtain from Volinte the key to the arms room. He knocked on the door and it was opened. The lights were out, but the Major recognized the accused and noted the presence of two other persons. A strong odor of marijuana or hashish pervaded the room. On entering, the Major observed a “kilo scale.” In his testimony at trial, he conceded he “should have searched the room at that time,” but he did not; instead, he only “grabbed the scale” and left.]
4. On December 3, 1974, Major Moi was informed the accused was going to sell marijuana later that day to two enlisted men who were gate guards, and, that, in his visit to the accused’s room the previous day, the informant had seen marijuana in the drawer of a desk in the accused’s room.
5. Major Moi authorized a search of the accused’s room and that of the gate guards.
6. “Major Moi personally conducted the search” of the accused’s room, in the accused’s presence.
As noted in my discussion of Ezell, previous knowledge of the accused’s involvement in illegal conduct does not disqualify a com*333mander from issuing a warrant to search the accused or his effects when presented with current facts establishing probable cause. Consequently, I do not regard the facts set out in 1, 2 and 3 above, as disabling. As to 4 and 5, it is equally manifest that receipt of information providing probable cause to order a search in connection with an application for the order cannot disqualify an otherwise competent commander; nor does issuance of an authorization to search on such information constitute a disqualification. Disqualification in this case, therefore, must rest upon the single fact set out in 6 above, specifically, that “Major Moi personally conducted the search.”
Until now, it has never been held by any court, to my knowledge, that a warrant, valid because properly authorized by a competent official, is vitiated, retroactively, because the official later personally carries out the search. It seems to me that disqualification to issue a warrant must exist at the time of the issuance, not at some later occasion. True, subsequent conduct of a disqualifying nature may be of a kind to support an inference that the disqualification existed at an earlier time (see para. 138 a, Manual, supra), but in military tradition and law, a search determined to be necessary by a qualified commander can be personally conducted by him, without impugning his qualification or rendering the search itself illegal. As the Court pointed out in the first search and seizure case it considered: “There has long existed in the services a rule to the effect that a military commanding officer has the power to search military property within his jurisdiction.” United States v. Doyle, 1 U.S.C.M.A. 545, 547, 4 C.M.R. 137, 139 (1952) (emphasis supplied). The Court has consistently recognized that the power to search means the power to conduct the search personally. For example, in United States v. Murray, 12 U.S.C.M.A. 434, 436-37, 31 C.M.R. 20, 22-23 (1961), the Court said:9
The commanding officer . . ., upon the determination that probable cause exists so to act, [is] authorized under military law either personally to conduct a search of the quarters and property of a member of his command or to cause such an examination to be carried out by another. [Emphasis supplied.]
The United States Constitution is silent as to the execution of a search warrant. In the federal civilian community, the rules provide for the judge or the magistrate to direct “a civil officer of the United States authorized to enforce or assist in enforcing any law thereof” to execute a warrant. Fed.R.Crim.P. 41; see also 4(d). That rule does not mean that it is constitutionally impermissible for a judge to attend a search to be conducted under a warrant he has properly issued. In United States v. Duncan, 420 F.2d 328 (5th Cir. 1970), the United States Commissioner (now magistrate) issued a search warrant; he then accompanied the officers to the premises for the search. Considering the effect of this action, the court said (id. at 331):
The fact that the Commissioner accompanied the officers on the raid is not sufficient to impugn his neutrality or detachment. His act was somewhat similar to visits often made by judges to places of imprisonment. It may indeed be a healthy interest on the part of a judge or magistrate actually to see the manner in which his orders are carried out. The proof does not remotely indicate that, in issuing the search warrant, the Commissioner did not act as a neutral and detached magistrate.
In footnote 53, the principal opinion states, in conclusory form, that “Duncan is not applicable here.” It also goes on to imply that the Duncan rationale was negated by the United States Supreme Court in Shadwick v. City of Tampa, 407 U.S. 345, 350, 92 S.Ct. 2119, 32 L.Ed.2d 783 (1972). Shadwick dealt only with “[t]he single ques*334tion . . . whether power has been lawfully vested, not whether it has been constitutionally exercised.” Id. at 352, 92 S.Ct. at 2124. In Duncan, as in this case, there is no doubt whatever that the power to authorize a search was lawfully vested. What the Court of Appeals was concerned with in Duncan, and what this Court is concerned with here, is the effect of the “magistrate’s” presence at the scene of a search which he has authorized upon the legality of the exercise of his authority. That question was not answered in Shad-wick. I believe, as I shall point out below, that it was answered later by the Supreme Court in a way consistent with Duncan.
Mindful of the fact that a right to supervise an activity may not necessarily include the right to carry it on personally, and aside from the question whether the special position of a commander in the military community sanctions a search conducted by him, reflection on the opinions of the state court in People v. Heller, 29 N.Y.2d 319, 327 N.Y.S.2d 628, 277 N.E.2d 651 (1971), and that of the Supreme Court in Heller v. New York, 413 U.S. 483, 488, 93 S.Ct. 2789, 37 L.Ed.2d 745 (1973), convinces me that the magistrate may properly take independent action to assure himself that a search is carried out within the terms of his authorization.
In Heller, on a report by three police officers about a movie they had seen, in part, at a public theater, an assistant district attorney asked a judge to view the movie to determine whether it was obscene, and, therefore, unshowable in public, by state law. Accompanied by a police inspector, the judge went to the theater, purchased a ticket, and witnessed the entire movie. Immediately, he signed a warrant authorizing seizure of the film and arrest of the manager, the ticket taker, and projectionist. The state courts and the United States Supreme Court upheld the seizure. Although their respective opinions deal, primarily, with the necessity, under the First and Fourth Amendments, for “an adversary hearing prior to [any] seizure,” I read them to sanction the visit by a judge to a place to be searched, in order to satisfy himself by personal observation of the evidence of the alleged criminal act. Heller, is an elaboration of the concept in United States v. Duncan, supra. I have no doubt, therefore, that after proper issuance of a warrant, a judge can personally assure himself of the lawful execution of the warrant.10
In summary, the question in Boswell is whether the commander’s action is compatible with “a ‘judicial’ rather than a ‘police’ attitude.” United States v. Drew, 15 U.S.C.M.A. 449, 454, 35 C.M.R. 421, 426 (1965). In my judgment, a search authorized by a qualified commander, on the basis of facts demonstrating probable cause therefor, is not rendered illegal because made by the commander personally. As the commander’s action was, in all other respects, unimpeachable, I would sustain the trial judge’s ruling admitting into evidence the results of that search, and I would affirm the decision of the Court of Military Review.
For Sanchez, No. 33,326, I have set out the operative facts as detailed by the majority.11
1. Major Dube’s unit “experienced a high rate of narcotics usage.” In order “to purge” the unit of drugs, he “authorized and personally participated in . ‘sweeps’ of the barracks . . . with marihuana detection dogs.
2. On March 20, the Major conducted a “walk through” of the barracks accompanied by a dog, a group of military policemen, and the accused who served “as the search team’s clerk and runner.”
*3353. The dog alerted at the accused’s locker. The Major was informed of that and signed a search warrant. An agent advised the accused of his rights.
4. The accused’s locker was searched by an agent, and marijuana and heroin were found.
I note here, as I did in Boswell, that the accused did not challenge the validity of the search on the ground of Major Dube’s disqualification. Consequently, I believe the question of disqualification is not now open to review. Additionally, as in Boswell, the record justifies, in my opinion, affirmance of the trial judge’s ruling. The basis here is an express finding by the trial judge that the accused had voluntarily consented to the search. When the record was before it, the Court of Military Review elected not to consider consent as a ground upon which to predicate its affirmance of the trial ruling. Our grant of review indicates this election does not foreclose our own consideration of the matter. Reviewing the record, I am satisfied there is ample evidence to support the trial judge’s finding of consent. A search based upon consent obviates the need to examine Major Dube’s qualification to authorize a search.
As to the ground relied upon by the majority, I have no doubt whatever that a commander can initiate a program of inspection of premises and other property within his command without compromising his qualification to order a search predicated upon information learned in the course of that inspection. See my opinion in United States v. Thomas, 1 M.J. 397, 401 (C.M.A. 1976). In United States v. Staggs, 23 U.S.C.M.A. 111, 114, 48 C.M.R. 672, 675 (1974), the Court explicitly acknowledged and approved the “long-standing practice” under which a commander can “direct and sometimes participate in investigations into criminal activities,” without impairing his later ability to act as a magistrate in authorizing a search. Consequently, as far as the facts mentioned in 1, 2 and 3 above are concerned, they do not, under our cases, establish disqualification. What remains is Major Dube’s presence at the place at which the search was carried out.
Earlier, I set out my conviction that a commander can personally carry out a search without compromising either his previous authorization of search or the search itself. In my view, therefore, the lesser involvement, if it is such, of presence at the scene does not negate the authorization or make the search illegal. Our cases support that view.12 People v. Heller, supra, supports that view; and the excerpt from United States v. Duncan, supra, set out in my discussion of the Boswell case is particularly instructive. I would, therefore, sustain the trial judge’s ruling and affirm the decision of the Court of Military Review in Sanchez.
Turning to the merits13 of Brown, No. 33,679, the principal opinion specifies four general sets of circumstances to support the conclusion that Colonel Wehling, the base commander, was disqualified to authorize the search. These are;
1. Colonel Wehling approved a request by OSI agents that Sergeant Fox, a member of his command, be allowed to report to the agents his observations of drug transactions on the base and that he participate in “controlled” purchases of such substances. It was anticipated that Fox’s observations and actions would lead to prosecution of persons engaged in drug activity on the base.
2. Colonel Wehling “often” approved the equipment of Sergeant Fox “with electronic listening devices.”
3. For several months before the incidents that led to accused’s prosecution, “all information” received by the agents *336from Fox was given to Colonel Wehling; sometimes the Colonel was present when Fox “gave his information,” and the Colonel “gave him [Fox] directions concerning his further activities.”14
4. Colonel Wehling authorized the search. In that connection, I think it appropriate to note, additionally, the following excerpt from his testimony:
Q (ATC). Did you have any role in selecting who would be involved in their investigation, or who would be the subject of a controlled buy, in the selection of those individuals?
A. No.
Q. Did you have any role in directing the course of the operation, either in general or in specifics; the actual plan or direction of the operation?
A. Which operation are you talking about?
Q. The total operation involving Sergeant Fox?
A. No.
The majority conclude that because of “personal involvement in the investigative activities of the OSI agents and their informant, . . . Colonel Wehling was not . disengaged from law enforcement activities” and was thus disqualified from issuing the authorization to search. Certainly, the Colonel was “personally” involved, but, in my opinion, he was involved as a commander, not as a police investigator.
The Omnibus Crime Control and Safe Streets Act of 1968 provides that a judge authorizing interception of any wire or oral communication “may require reports to be made ... [to him] showing what progress has been made toward achievement of the authorized objective and the need of continued interception.” 18 U.S.C. § 2518(6). “[T]he degree of judicial supervision” of the agents’ interception “is an important factor in determining whether a good faith effort to minimize was attempted.” Consequently, close and conscientious supervision by the judge is commendable, not condemnatory. United States v. Bynum, 485 F.2d 490, 501 (2d Cir. 1973), cert. denied, 423 U.S. 952, 96 S.Ct. 357, 46 L.Ed.2d 277 (1975). To my knowledge, no one has ever challenged or suggested that this supervisory provision is unconstitutional because it transforms the judge into an investigator. Here, the agents’ application to Colonel Wehling to authorize the use of electronic equipment on the person of Sergeant Fox impresses me as a laudable endeavor to assure “judicial” sanction of the use of such equipment. I, therefore, perceive the Colonel’s grant of authority for use by a member of his command as eminently consistent with his responsibility as a commander acting as a neutral and detached magistrate. Similarly, I regard the Colonel’s receipt of periodic reports on the progress of the investigation, not as involving him in the ferreting out of evidence of a crime, but as indicative of his independent role as a commander, responsible for, and entitled to, information about criminal activity within his command. Surely, a Chief Judge of a court would not be disqualified from issuing a search warrant in an investigation into acceptance of a bribe because he had previously been advised that an investigation had been initiated; that an administrative clerk of the court was the subject of the investigation; and that he had been periodically informed of the results of the investigation as it progressed, to the day of the application for the warrant. In United *337States v. Guerette, 23 U.S.C.M.A. 281, 283, 49 C.M.R. 530, 532 (1975), a unanimous Court held that a commander’s receipt of “periodic briefings” as to an ongoing investigation into drug activity within his command did not convert him into an active participant in the process of ferreting out the criminal evidence.
As to the majority’s reliance on the undescribed “directions” to Sergeant Fox as a disqualifying circumstance, I believe United States v. Bynum, supra, provides a controlling answer. With the Court of Appeals in that case, I believe a “judicial” officer is to be commended, not censored, for insuring that those engaged in the investigation of crime comport themselves as required by law. Finally, in United States v. Wallace, 5 M.J. 69 (C.M.A.1976), this Court held that authorization by a commander of the use of a member of his command as an undercover informant does not impugn his qualification to exercise his judicial responsibility to review a conviction. Similarly, such action does not, in my opinion, disqualify the commander from exercising his judicial authority to order a search.
Reviewing the totality of the circumstances. in Brown, I am satisfied that throughout the proceedings in issue, the commander was qualified to authorize a search and to be present at the place it was carried out. I would, therefore, affirm the decision of the Court of Military Review in that case, as I have in all the others.

. United States v. Guerette, 23 U.S.C.M.A. 281, 49 C.M.R. 530 (1975); United States v. Houston, 23 U.S.C.M.A. 200, 201, 48 C.M.R. 952, 953 (1974); United States v. Murray, 12 U.S.C.M.A. 434, 31 C.M.R. 20 (1961); see United States v. Florence, 1 U.S.C.M.A. 620, 5 C.M.R. 48 (1952).


. United States v. Banks, 539 F.2d 14, 16 (9th Cir. 1976), cert. denied, 429 U.S. 1024, 97 S.Ct. 644, 50 L.Ed.2d 626 (1976); Wallis v. O’Kier, 491 F.2d 1323 (10th Cir. 1974), cert. denied, 419 U.S. 901, 95 S.Ct. 185, 42 L.Ed.2d 147 (1974); United States v. Head, 416 F.Supp. 840, 844 (D.N.Y.1976); United States v. Burrow, 396 F.Supp. 890 (D.Md.1975); United States v. Rogers, 388 F.Supp. 298, 303 (D.Va.1975); see also DeChamplain v. Lovelace, 510 F.2d 419 (8th Cir. 1975), judgment vacated with directions to dismiss as moot, 421 U.S. 996, 95 S.Ct. 2392, 44 L.Ed.2d 644 (1975); Saylor v. United States, 374 F.2d 894, 898, 179 Ct.Cl. 151 (1967).


. Connally v. Georgia, 429 U.S. 245, 250, 97 S.Ct. 546, 50 L.Ed.2d 444 (1977); Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971); Vance v. North Carolina, 432 F.2d 984 (4th Cir. 1970).


. United States v. Staggs, 23 U.S.C.M.A. 111, 113, 48 C.M.R. 672, 674 (1974); United States v. Dover, 3 M.J. 764 (A.F.C.M.R.1977), pet. granted 4 M.J. 107 (1977); see also United States v. Gordon, 1 U.S.C.M.A. 255, 2 C.M.R. 161 (1952).


. As indicated in note 50 of the principal opinion, in Ezell, besides the question of qualification to authorize a search, the Court granted review to consider whether the trial judge erred in denying a motion to return the charges to the convening authority to amend the Charge Sheet to indicate that the offenses were alleged as a violation of Article 92, rather than Article 134, Uniform Code of Military Justice, 10 U.S.C. §§ 892 and 934, respectively. See United States v. Courtney, 1 M.J. 438, 442 (C.M.A. 1976). I agree that the issue was resolved against the accused by United States v. Jackson, 3 M.J. 101 (C.M.A.1977).


. See also United States v. Gamboa, 23 U.S.C.M.A. 83, 48 C.M.R. 591 (1974); United States v. Gibbins, 21 U.S.C.M.A. 556, 45 C.M.R. 330 (1972); United States v. Rosado, 2 M.J. 763 (A.C.M.R.1976), pet. denied 5 M.J. 1091 (1976); United States v. Garay, 2 M.J. 460 (A.C.M.R. 1975), pet. denied 5 M.J. 1116 (1976).
In his dissent in United States v. Staggs, supra 22 U.S.C.M.A. at 115, 48 C.M.R. at 676, Judge Quinn observed that “the civilian magistrate and . . [his military counterpart] may know of previous aborted proceedings against a particular suspect,” but that “knowledge alone would not disqualify ... [a commander] from acting on a new application for a warrant.”


. United States v. Gill, 23 U.S.C.M.A. 176, 48 C.M.R. 792 (1974); United States v. Gamboa, supra; United States v. Lidle, 21 U.S.C.M.A. 455, 45 C.M.R. 229 (1972); United States v. Jeter, 21 U.S.C.M.A. 208, 44 C.M.R. 262 (1972); United States v. Miller, 21 U.S.C.M.A. 92, 44 C.M.R. 146 (1971).


. While not material to the Ezell decision, a passage in note 46 of Judge Perry’s opinion merits separate comment. Judge Perry remarks that “there is no showing that Colonel Cross was involved in the investigative process or that he personally dispatched the informant to Ezell’s room or that he was otherwise involved in the business of ferreting out evidence of crime.” As each circumstance is stated in the alternative, it appears to imply that had Colonel Cross dispatched the informant to Ezell’s room, he would have been disqualified to authorize the search, and would, thereby, also have somehow made the search itself illegal. I disagree with those comments as inconsistent with the following statement from the opinion of the Court in United States v. Staggs, supra, 22 U.S.C.M.A. at 114, 48 C.M.R. at 675, which was reaffirmed in United States v. Guerette, supra 23 U.S.C.M.A. at 282-83, 49 C.M.R. at 531-32:
We are well aware that a commander’s responsibility for the maintenance of order and discipline in his command requires that he direct and sometimes participate in investigations into criminal activities. He is also the individual empowered to issue search authorizations on probable cause. Nothing in this decision is intended to invalidate this longstanding practice, as we are certain that, in the ordinary course of events, a commander is able to separate his responsibilities and maintain the requisite judicial attitude toward making determinations of the existence of probable cause.


. See also United States v. Cady, 22 U.S.C.M.A. 408, 47 C.M.R. 345 (1973); United States v. Crow, 19 U.S.C.M.A. 384, 41 C.M.R. 384 (1970); United States v. Dollison, 15 U.S.C.M.A. 595, 36 C.M.R. 93 (1966); United States v. Weaver, 9 U.S.C.M.A. 13, 16-17, 25 C.M.R. 275, 278-79 (1958).


. Assuming the doctrine of separation of powers applies to the military, I do not regard it as prohibiting independent action by a judge in the execution of a warrant issued by him as he is also obligated to determine the validity of the execution.


. In addition to the search issue, we granted review to consider two other questions. The first concerns the legality of the use of a marijuana detection dog. In my opinion there is no merit in this assignment. United States v. Roberts, 2 M.J. 31, 36 (C.M.A.1976). The second question is whether the accused consented to the search; I consider it in my discussion of the search issue.


. See United States v. Smallwood, 22 U.S.C.M.A. 40, 46 C.M.R. 40 (1972); United States v. Aloyian, 16 U.S.C.M.A. 333, 36 C.M.R. 489 (1966); United States v. Hartsook, 15 U.S.C.M.A. 291, 35 C.M.R. 263 (1965); United States v. Insani, 10 U.S.C.M.A. 519, 28 C.M.R. 85 (1959); United States v. Bennett, 7 U.S.C.M.A. 97, 100, 21 C.M.R. 223, 226 (1956). See also note 9 supra.


. A third assignment of error, which relates only to the sentence, was decided against the accused in United States v. Jackson, supra.


. I believe that, in determining the disqualification issue which was raised at trial, the judge could find the facts to be somewhat different from those enumerated in this subdivision. For example, both Sergeant Fox and Colonel Wehling testified they had a meeting on April 17th. The purpose of this meeting, as testified to by Sergeant Fox, was “[bjasically ... a debrief of . [his] knowledge pertaining to . activities within the last week of certain individuals [including the accused] that were involved with drugs.” According to the Colonel, the discussion was “an up dating” on Fox’s observations and activities. During Colonel Wehling’s testimony he was asked, “Prior to the 17th, had you ever met Fox personally?”; his answer was, “No.” My view of the issue, however, makes it unnecessary to record my perceptions of sustainable findings by the trial judge which are different from those relied upon by the majority.